J-S50013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NEIL GARDNER                               :
                                               :
                       Appellant               :   No. 1958 EDA 2019

          Appeal from the Judgment of Sentence Entered June 5, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004542-2018


BEFORE:       BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                             Filed: March 18, 2021

        Appellant, Neil Gardner, appeals from the judgment of sentence of 4-10

years’ incarceration, imposed after the trial court found him guilty of persons

not to possess, use, manufacture, control, sell or transfer firearms, 18 Pa.C.S.

§ 6105.     Herein, Appellant challenges the court’s denial of his motion to

suppress the seized firearm. After careful review, we affirm.

        The trial court summarized the facts adduced at the suppression hearing

as follows:

        On April 25, 2018, a video captured a shooting that occurred in
        the area of 8th and Diamond Streets in Philadelphia, an area known
        for illicit drug sales, turf wars and gun violence. []N.T.[,]
        12/10/18, [at] 8, 13[]. Appellant was depicted in the video
        walking in and out of a store along with two men who began firing
        hand guns at Appellant and continued to do so as Appellant fled.
        [Id. at] 8-10[]. Philadelphia Police Officer Jason Seigafuse
        received a radio call to investigate the shooting. This officer, who
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50013-20


       worked in the area for fifteen years, proceeded to the location of
       the shooting and retrieved the video. [Id. at] 8-10, 13[]. The
       next day, having watched the video, Officer Seigafuse and his
       partner returned to the area of the shooting at about 6:00 p.m.
       and saw Appellant, who[m] the officer knew from a prior arrest.
       [Id. at] 10, 18[]. Officer Seigafuse exited his patrol car and asked
       to speak with Appellant. [Id. at] 10[]. Appellant replied, “Yes[,]”
       and began walking toward the officer. [Id. at] 8-10, 14[].
       Appellant then fled into a vacant lot and continued running from
       the officer. [Id. at] 10-11, 14[].

       Officer Seigafuse followed Appellant and noticed that he was
       grabbing his right front pants pocket. [Id. at] 11, 14-15[]. When
       Officer Seigafuse caught up to Appellant and grabbed him, a
       struggle ensued, and Appellant attempted to push the officer
       away. [Id. at] 11, 21-22[]. During the struggle, Appellant
       continued to hold his right pants pocket, which caused the officer
       to fear that Appellant might be armed. [Id. at] 11[]. Based on
       that fear, Officer Seigafuse drew his service revolver and
       Appellant put his hands in the air. [Id.]

       After Appellant placed his hands in the air, Officer Seigafuse took
       Appellant to the ground.        [Id. at] 8-10[].    Appellant then
       volunteered that he had a gun in his right front pants pocket[,]
       after which the officer retrieved an operable and loaded .45 caliber
       handgun. [Id. at] 11, 23, 46[].2
          2 A later search of Appellant resulted in the recovery of eight
          clear jars containing marijuana. [Id.] 11, 25[].

Trial Court Opinion (“TCO”), 12/23/19, at 2-3.

       Subsequently, the Commonwealth charged Appellant for his possession

of the seized firearm pursuant to Section 6105.1 Appellant filed a suppression

motion, which the court denied at the conclusion of the December 10, 2018

hearing. Immediately thereafter, the case proceeded to a bench trial, wherein

the transcript from the suppression hearing was incorporated by mutual

____________________________________________


1 The Commonwealth charged Appellant with several other crimes, however,
the Section 6105 violation was the only offense it pursued to trial.

                                           -2-
J-S50013-20



consent. The trial court then rendered a guilty verdict. On February 15, 2019,

the court sentenced Appellant to 6-12 years’ incarceration. Appellant filed a

timely post-sentence motion, which the trial court granted. Subsequently, on

June 5, 2019, the court resentenced Appellant to 4-12 years’ incarceration.

Appellant filed a timely notice of appeal, and a timely, court-ordered Pa.R.A.P.

1925(b) statement.        The trial court issued its Rule 1925(a) opinion on

December 23, 2019.

      Appellant now presents the following question for our review:

      Did not the trial court improperly deny a motion to suppress
      evidence because police lacked even reasonable suspicion under
      the Fourth Amendment and the expanded protections of Article 1,
      Section 8 of the Pennsylvania Constitution to stop, detain or arrest
      [Appellant], a witness to a crime who did not seek out the police,
      and who ran from the police in a “high crime area” when the police
      attempted to question him and then immediately pursued him?

Appellant’s Brief at 3.

      Our standard of review for the issue before this Court is well-settled:

      When reviewing the denial of a motion to suppress evidence, we
      examine the evidence of the Commonwealth and so much of the
      evidence for the defense as remains uncontradicted when read in
      context of the record as a whole. We then determine whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct. Our review of the application of the law to the facts is
      plenary.

Commonwealth v. Washington, 51 A.3d 895, 897 (Pa. Super. 2012)

(cleaned up).

      There are three types of encounters between law enforcement
      officials and private citizens. A “mere encounter” need not be
      supported by any level of suspicion but carries no official


                                      -3-
J-S50013-20


     compulsion to stop or respond. Commonwealth v. Clinton, 905
     A.2d 1026, 1030 (Pa. Super. 2006)….           An “investigative
     detention” must be supported by reasonable suspicion and
     subjects the suspect to a stop and a period of detention, but it
     does not have the coercive conditions that would constitute an
     arrest. Id. The courts determine whether reasonable suspicion
     exists by examining the totality of the circumstances. In the
     interest of D.M., … 727 A.2d 556, 559 ([Pa.] 1999). An arrest,
     or “custodial detention,” must be supported by probable cause.
     Clinton, 905 A.2d at 1030.

In Interest of J.G., 145 A.3d 1179, 1185 (Pa. Super. 2016).

     Here, it is undisputed that Officer Seigafuse’s interaction with Appellant

began as a mere encounter.         However, as this Court has previously

recognized:

     Article I, Section 8 of the Pennsylvania Constitution and the Fourth
     Amendment of the United States Constitution afford protections
     against unreasonable searches and seizures. Among the
     protections is the requirement that an officer have reasonable
     suspicion before conducting an investigatory stop. See Terry v.
     Ohio, 392 U.S. 1, 30 … (1968); Commonwealth v. Hicks, … 253
     A.2d 276, 280 ([Pa.] 1969). Our Supreme Court has, however,
     interpreted Article I, Section 8 protection more broadly than the
     Fourth Amendment and has found that a seizure occurs when an
     officer gives chase. Compare California v. Hodari D., 499 U.S.
     621, 629 … (1991), with Commonwealth v. Matos, … 672 A.2d
     769, 776 ([Pa.] 1996). Under Pennsylvania law, any items
     obtained as the result of a pursuit are considered fruits of a
     seizure. See generally Matos, 672 A.2d at 770. Those items
     may be received in evidence only when an officer, before giving
     chase, has at least the reasonable suspicion necessary for an
     investigatory detention. Id. at 771.

Commonwealth v. Gray, 784 A.2d 137, 141–42 (Pa. Super. 2001).

     Thus, under the Pennsylvania Constitution, an investigative stop

occurred when Officer Seigafuse began his pursuit of Appellant.             Any

contraband seized from Appellant should have been suppressed by the trial


                                    -4-
J-S50013-20



court absent a showing that Officer Seigafuse possessed reasonable suspicion

that Appellant was engaged in criminal activity when Officer Seigafuse gave

chase.2 Reasonable suspicion

       requires a finding that based on the available facts, a person of
       reasonable caution would believe the intrusion was appropriate.
       Reasonable suspicion exists only where the officer is able to
       articulate specific observations which, in conjunction with
       reasonable inferences derived from those observations, led him
       reasonably to conclude, in light of his experience, that criminal
       activity was afoot and that the person he stopped was involved in
       that activity. Therefore, the fundamental inquiry of a reviewing
       court must be an objective one, namely, whether the facts
       available to the officer at the moment of intrusion warrant a
       [person] of reasonable caution in the belief that the action taken
       was appropriate. Reasonable suspicion for an investigative stop
       cannot rest on … mere presence … in a high crime area. Likewise,
       flight, in and of itself, does not constitute reasonable suspicion of
       criminal conduct to justify a stop.

Commonwealth v. Chambers, 55 A.3d 1208, 1215 (Pa. Super. 2012)

(cleaned up).

       The trial court provided the following analysis in support of its

determination that Officer Seigafuse possessed reasonable suspicion to

conduct an investigative stop of Appellant:


____________________________________________


2 Appellant concedes that when he was ultimately apprehended, Officer
Seigafuse “possessed enough facts to warrant the arrest of Appellant and the
subsequent search of Appellant incident to arrest. Those facts include
Appellant’s flight, Appellant’s holding his pocket while he ran, the officer’s
experience suggesting that this action indicated that Appellant had a weapon,
and Appellant’s statement that he possessed a gun.” Appellant’s Brief at 10.
Thus, our attention is focused solely on the facts known to Officer Seigafuse
at the time of the investigative detention that occurred when he began chasing
Appellant.


                                           -5-
J-S50013-20


      Police initially approached Appellant to discuss his involvement in
      the prior day[’]s shooting. On approach, Appellant inexplicably
      fled while holding what appeared to be a large, heavy object in his
      pants pocket. The unprovoked flight, in a high crime area,
      warranted police pursuit. The totality of circumstances clearly
      established that Appellant likely was involved in criminal activity
      when he inexplicably fled after agreeing to speak to Officer
      Seigafuse. Here, the day after a shooting occurred during which
      Appellant was the intended victim, police obviously wanted to
      speak to Appellant after Officer Seigafuse recognized Appellant in
      the video based on previous encounters. Upon spotting Appellant,
      Officer Seigafuse merely approached Appellant to ask if he would
      agree to talk. Appellant initially agreed but then, for no apparent
      reason, fled without provocation. This initial interaction clearly
      was a mere encounter[,] given that Officer Seigafuse did not give
      any orders to Appellant or engage in any conduct that would cause
      a person to believe that he was not free to leave.

      When Officer Seigafuse started to approach, Appellant
      immediately began to run. The dynamic changed[,] giving the
      officer reason to believe that Appellant may be involved in criminal
      activity. That belief was confirmed and became likely when
      Appellant took hold of his right front pocket leading Officer
      Seigafuse to believe that he may be armed and dangerous. In
      addition, these events occurred in a high drug and crime area well
      known for gun violence, facts Officer Seigafuse was well familiar
      with. The officer had been assigned to the neighborhood for
      fifteen years and knew the crimes that occurred therein, including
      “turf wars.” His experience coupled with the other facts and
      circumstances more than justified the officer’s pursuit and
      detention of Appellant.

TCO at 7-8 (citation omitted).

      Initially, Appellant contests the trial court’s summation of the facts with

respect to Officer Seigafuse’s observation of Appellant’s reaching for his

pocket/waistband when in flight as justification for the temporary detention.

Appellant argues that “this additional development of facts (that Appellant was

holding his pocket in a manner suggestive of being armed) occurred only after

the officer’s chase of Appellant, and therefore [after] the officer’s seizure of

                                      -6-
J-S50013-20



Appellant under Pennsylvania law[.]”       Appellant’s Brief at 12 n.4.     The

Commonwealth disputes this account, insisting that

      [Appellant]’s factual assertion is belied by the record. Officer
      Seigafuse testified that he chased [Appellant] after he “took off
      running through a lot[.]” N.T., 12/10/18, at 11. Asked when it
      was that [Appellant] started grabbing at his waistband, the officer
      replied: “As soon as he hit the edge of the lot. So the—at the
      curb, he hits the edge of the lot and he’s running, holding it[.]”
      Id. at 14-15. The officer further explained that [Appellant] had
      his hand at his waistband “the whole time” he ran[.] Id. at 11.
      Thus, contrary to what [Appellant] claims, his grabbing at his
      waistband occurred before Officer Seigafuse pursued him and may
      be considered in determining whether reasonable suspicion
      existed.

Commonwealth’s Brief at 12 n.4 (citations reformatted).

      We agree with Appellant. Officer Seigafuse testified that, “As I started

to walk around the car, [Appellant] took off running through a lot. I started

to chase him. As he -- as he was running, he was holding his right front pant’s

pocket as he was running the whole time.” N.T., 12/10/18, at 11. Whatever

ambiguity there was in that statement was soon resolved upon further

questioning by the prosecutor during the following exchange:

      Q[:] How far away were you from him when you first started
      running?

      A[:] I mean, he was walking towards the vehicle, towards the --
      the length of the vehicle. Maybe another, I would say, 10 to 15
      feet tops.

      Q[:] How far away was he from -- how far after the initial
      encounter when he first started running did you see him start
      grabbing his waistband?

      A[:] As soon as he hit the edge of the lot. So the -- at the curb,
      he hits the edge of the lot and he’s running, holding it.


                                     -7-
J-S50013-20



Id. at 14-15.

      The record clearly belies the Commonwealth’s account.              Officer

Seigafuse indicated that he immediately began chasing Appellant when he

took flight. Appellant ran through the lot, and Officer Seigafuse stated that

he first observed the hand movement toward Appellant’s waistband as

Appellant reached the end of the lot.       At no point did Officer Seigafuse

indicate that he only began chasing Appellant after he noticed Appellant’s hand

movement. Accordingly, we agree with Appellant that this observation cannot

serve to support a finding of reasonable suspicion to engage in the pursuit.

      Nevertheless, it is undisputed that Appellant fled from police in a high

crime area. These two facts, although innocent in isolation, see Chambers,

supra, have been held to be sufficient, in combination, to support a finding of

reasonable suspicion, see Commonwealth v. Jefferson, 853 A.2d 404 (Pa.

Super. 2004).

      The precise question before this Court in Jefferson was “whether the

observation of [the] appellant in a high crime area and [his] flight from police

combine to establish the familiar Terry standard of reasonable suspicion.” Id.

at 405. The Jefferson Court began its analysis by recognizing that, in Illinois

v. Wardlow, 528 U.S. 119 (2000), “The United States Supreme Court held

that although mere presence in a high crime area is insufficient to support a

Terry stop, the additional factor of unprovoked flight was indeed relevant.

The Court ultimately concluded that the two factors in combination were




                                     -8-
J-S50013-20



sufficient to satisfy the Terry standard of reasonable suspicion[, hereinafter,

‘the Wardlow Rule’].” Jefferson, 853 A.2d at 406.

      The Jefferson Court then considered whether additional protections

existed under the Pennsylvania Constitution. However, the Jefferson Court

determined that our Supreme Court had already answered that question in In

the Interest of D.M., 781 A.2d 1161 (Pa. 2001) (“D.M. II”), wherein the

Supreme Court reversed its prior decision in In the Interest of D.M., 743

A.2d 422 (Pa. 1999) (“D.M. I”), based, in part, on Wardlow. Recognizing

that our Supreme Court has consistently followed the federal rationale in cases

involving interpretation of Terry, and that “the D.M. II court specifically

addressed and rejected the suggestion that it depart from the federal high

court’s reasoning on state constitutional grounds[,]” the Jefferson Court

concluded that flight from police in a high crime area was also sufficient to

establish   reasonable   suspicion   under   the   Pennsylvania   Constitution.

Jefferson, 853 A.2d at 406.

      Nevertheless, Appellant argues that we should reject application of the

Wardlow Rule under the facts of this case, first citing to concurring and

dissenting opinions from various courts that have called that rule into

question. See Appellant’s Brief at 14-16.     None of these criticisms of the

Wardlow Rule reflects the current state of the law, as Appellant fails to cite

any controlling case at odds with the Jefferson Court’s conclusion that the

Wardlow Rule represents both the Federal and State Constitutional standard

applicable in Pennsylvania.

                                     -9-
J-S50013-20



       Appellant also argues that the Wardlow Rule effectively “subordinates

the totality of the circumstances test” to “a two-factor (i.e., unprovoked flight

and a high crime area) per se rule.” Appellant’s Brief at 17. He analogizes to

our Supreme Court’s rejection of the Robinson Rule3 in Hicks.

       Hicks is distinguishable. In that case, our Supreme Court rejected the

Robinson Rule because,

       rather than requiring a particularized and objective basis for
       suspecting an individual, the [Robinson] Court has deemed the
       conduct of the individual to be functionally irrelevant to the
       analysis. Such is a danger of per se rules, pursuant to which the
       totality of the circumstances inquiry—the whole picture—is
       subordinated to the identification of one, single fact. This is
       distinctly problematic where, as discussed above, the single fact
       isolated from the remainder of the circumstances is an activity
       that is indistinguishable from lawful conduct.

Hicks, 208 A.3d at 939 (cleaned up).

       Under the Wardlow Rule, although the high-crime-area factor cannot

establish individualized suspicion by itself, it is the flight-from-police factor

that demonstrates that the fleeing individual, rather than any other member

of the community situated in the same high crime area, warrants

particularized concern by police. In Hicks, our Supreme Court identified the

problem of per se rules under search and seizure analyses as being reliant on

____________________________________________


3 In Commonwealth v. Robinson, 600 A.2d 957 (Pa. Super. 1991),
overruled by Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019), the
Superior Court held that the observation by police of the possession of a
concealed firearm by an individual in public was sufficient to create a
reasonable suspicion to justify a Terry stop in order to determine whether
that individual was properly licensed.


                                          - 10 -
J-S50013-20



“one,     single   fact[,]”   and    particularly    on     a   solitary   fact   that   was

“indistinguishable from lawful conduct.” Hicks, 208 A.3d at 939. Here, the

Wardlow Rule does not involve reasonable suspicion based on a single fact.

        Nevertheless, we agree with Appellant that per se rules are generally

disfavored, as the overarching standard under both the Fourth Amendment

and Article I, Section 8, demands consideration of the totality of the

circumstances known to the officer at the time a seizure is effectuated.

Recently, for instance, this Court rejected recognition of a per se rule that the

odor of marijuana, by itself, always establishes probable cause to conduct a

search.    See Commonwealth v. Barr, 240 A.3d 1263, 1276 (Pa. Super.

2020). We noted therein that a “per se rule undermines the very nature of

the totality-of-the-circumstances test for probable cause, which is a fluid

concept-turning on the assessment of probabilities in particular factual

contexts not readily, or even usefully, reduced to a neat set of legal rules.”

Id. (cleaned up).        In Barr, we determined that, at suppression, the lower

court “was free to weigh the inference of criminality implied by the odor of

marijuana against other relevant facts known to the officers in

determining whether they possessed probable cause to conduct the search.”

Id. (emphasis added). In that case, before they conducted a search of Barr’s

vehicle, the police were presented with a medical marijuana card that

potentially undermined the assumption of criminality. See id. at 1288.

        Likewise, with respect to the Wardlow Rule, there may some

circumstances       in   which      additional      facts   tend     to    undermine     the

                                          - 11 -
J-S50013-20



reasonableness of the suspicion of criminal activity that stems from the

observation of flight from police in a high crime area. Appellant argues that

such additional facts are present here:

      Turning now to the instant matter, it must be appreciated that the
      officer’s stop of Appellant here did not occur in a factual vacuum.
      When the officer exited his vehicle and asked to talk to Appellant,
      Appellant was being confronted by an officer who had previously
      assisted in the arrest of Appellant. That such a talk was a prelude
      to further detention of Appellant by this officer must have
      appeared to Appellant as a not insignificant possibility,
      notwithstanding the fact that Appellant was the victim of the crime
      being investigated by the officer. Furthermore, Appellant was
      accosted near the very location in which he had been shot at the
      day before. Since Appellant was the intended target of gun
      violence in that area, being seen talking to the police, perhaps
      being seen by the very persons who had shot at him, would give
      those persons greater incentive to carry through with their
      harmful intentions towards Appellant, as well as perhaps gaining
      Appellant further opprobrium in the neighborhood by being
      labeled as a snitch. In addition, as present experiences have
      taught, the specter of unlawful harm by the police is always
      present.

Appellant’s Brief at 23. Appellant also contends, at various times throughout

his brief, that it is relevant that Officer Seigafuse knew Appellant was the

victim of the shooting under investigation, not a perpetrator and, thus, the

officer did not initially approach Appellant with the suspicion that he was

engaged in criminal activity.

      We are not convinced that any of these additional circumstances

undermined the trial court’s determination that Officer Seigafuse possessed

reasonable suspicion to pursue Appellant.       We instead agree with the




                                    - 12 -
J-S50013-20



Commonwealth that these potentially innocent reasons for Appellant’s flight

are not relevant to our analysis:

      [Appellant] attempts to minimize the relevance of his flight as a
      factor in the reasonable-suspicion analysis by advancing non-
      criminal reasons as to why someone in his shoes may have wanted
      to flee from the police. But[,] the fact that he can conjure up
      innocent explanations for such a person’s flight hardly undermines
      the lower court’s conclusion that reasonable suspicion existed.
      This is because a finding of reasonable suspicion “need not rule
      out the possibility of innocent conduct.” United States v.
      Arvizu, 534 U.S. 266, 277 (2002); see also Commonwealth v.
      Carter, 105 A.3d 765, 769 (Pa. Super. 2014) (en banc) ([stating
      that,] “even in a case where one could say that the conduct of a
      person is equally consistent with innocent activity, the
      suppression court would not be foreclosed from concluding that
      reasonable suspicion nevertheless existed”) (emphasis in
      original). In fact, even the higher standard of probable cause does
      not require the police to rule out the possibility of an innocent
      explanation for otherwise suspicious facts. District of Columbia
      v. Wesby, 138 S.Ct. 577, 588 (2018). Significantly, in …
      Wardlow, supra—which itself held that flight in a high-crime
      area provides sufficient basis to stop an individual for
      investigation—the United States Supreme Court rejected the very
      argument advanced by [Appellant]:

         Respondent and amici also argue that there are innocent
         reasons for flight from police and that, therefore, flight is
         not necessarily indicative of ongoing criminal activity. This
         fact is undoubtedly true, but does not establish a violation
         of the Fourth Amendment. Even in Terry, the conduct
         justifying the stop was ambiguous and susceptible of an
         innocent explanation. The officer observed two individuals
         pacing back and forth in front of a store, peering into the
         window and periodically conferring. [Terry,] 392 U.S. at 5–
         6. All of this conduct was by itself lawful, but it also
         suggested that the individuals were casing the store for a
         planned robbery. Terry recognized that the officers could
         detain the individuals to resolve the ambiguity. Id. at 30.

      []Wardlow, 528 U.S. at 125 (parallel citations omitted); see also
      … Carter, 105 A.3d at 772-73 (noting that “in Terry itself, the


                                    - 13 -
J-S50013-20


      conduct of the defendant could have easily been characterized as
      completely innocent”).

Commonwealth’s Brief at 14-15. Indeed, the desire to avoid visible contact

with police in a high crime area may very well lead many to flee from police

for non-criminal reasons, such as the desire to avoid negative social

consequences, and Appellant’s prior interactions with Officer Seigafuse do not

make him unique in that regard. This same motivation could be in play in

most cases involving application of the Wardlow Rule. However, the mere

potential for a non-criminal reason for taking flight does not negate a finding

of reasonable suspicion.   As the Wardlow Court recognized, “[h]eadlong

flight—wherever it occurs—is the consummate act of evasion: It is not

necessarily indicative of wrongdoing, but it is certainly suggestive of such.”

Wardlow, 528 U.S. at 124.

      Moreover, the fact that Officer Seigafuse was not initially investigating

Appellant as the perpetrator of a shooting, but as a victim, is also irrelevant

to our analysis. Jefferson is instructive here. In that case, police “were on

marked patrol in a Philadelphia neighborhood in which drug sales were

common and a shooting recently occurred.”       Jefferson, 853 A.2d at 405.

Subsequently, “[w]hen the officers observed [the] appellant and another man

on the street in the area, the men promptly ran away. The officers stopped

to investigate and the pair responded by fleeing in a different direction. The

police then gave chase….” Id. Nevertheless, the Jefferson Court applied the

Wardlow Rule.     Id. at 407.    The fact that Appellant was initially being

approached due to his status as a victim is effectively no different than had

                                    - 14 -
J-S50013-20



he been approached for no particular reason at all. This is because the nexus

between Appellant’s conduct and the suspected criminal activity justifying the

seizure stemmed solely from his flight from police in a high crime area, not

from Officer Seigafuse’s observation of Appellant on the video of the shooting.

       In   sum,    Appellant     has   not    demonstrated    that    any   additional

circumstances known to Officer Seigafuse undermine the reasoning of the

Wardlow Rule.        The Wardlow Rule assumes that there may be innocent

explanations for flight from police, but nevertheless holds that the observation

of flight from police in a high crime area provides sufficient individualized

suspicion that criminal activity is afoot so as to justify a Terry stop.

Additionally, to the extent that Appellant asks this Court to reconsider

Jefferson, we are compelled to decline that invitation.4 “As a subsequent

panel reviewing an issue already decided by a panel of this Court, we are

obligated to     follow    the   law    as articulated by     the     previous panel.”

Commonwealth v. Pepe, 897 A.2d 463, 466 (Pa. Super. 2006).

       Judgment of Sentence affirmed.




____________________________________________


4 In this regard, Appellant provides several arguments and citations to
relevant research that collectively suggests that the observation of flight from
police in a high crime area is not “a reliable indication of criminal activity.”
Appellant’s Brief at 17. While we share at least some of Appellant’s concerns
about the Wardlow Rule, see Barr, 240 A.3d at 1291 (Strassburger, J.,
concurring), it is simply beyond the authority of this panel to reject the rule’s
application in Pennsylvania given this Court’s prior decision in Jefferson.


                                          - 15 -
J-S50013-20



      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/21




                                   - 16 -